WARD, Judge,
dissenting.
I dissent.
I would grant the State’s application. The totality of circumstances presented in the transcript of the suppression hearing shows that the State satisfied the Tague requirement that it affirmatively show that the defendants waived their rights. State v. Burkhalter, 428 So.2d 449, 454-56 (La.1983); State v. Harper, 430 So.2d 627, 633 (La.1983). Furthermore, the time which elapsed between the giving of the Miranda warnings and the questioning at the station was insufficient to warrant a finding that the defendants did not knowingly waive their rights when they made their statements.